 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarvin Witherow Trucking and International Wood-workers of America, Local 3-90, AFL-CIO,Petitioner. Case 19-RC-8031May 2, 1977DECISION AND DIRECTIONBY MEMBERS JENKINS, PENELLO, ANDWALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held on December 10, 1976,1and the Regional Director's report recommendingdisposition of same.2The Board has reviewed therecord in light of the exceptions and brief and herebyadopts the Regional Director's findings and recom-mendations, as herein modified.The Regional Director's report indicates that theEmployer is a sole proprietorship owned by MarvinWitherow and his wife. The challenged voter herein,William Witherow, is the father of Marvin Witherowand has worked as a part-time truckdriver for his sonsince March 1976. Prior to the time that he beganworking for the Employer, William Witherow soldtwo trucks and the corresponding logging trailers tohis son, Marvin. According to the Regional Director,these "transactions appear to have been at armslength, inasmuch as they included a fair price for themachinery plus 10% interest." The Regional Direc-tor's investigation disclosed that William Witherowworks when the regular drivers are either off fromwork or ill, or when his son, Marvin, must attend tohis management functions. Since beginning hisemployment, the number of hours that WilliamWitherow has worked per month has ranged from ahigh of 55 to a low of 18. Although, due to his greaterexperience, he is paid $1 an hour more than the otheremployees, he does not participate in the Employer'sinsurance program, as do the full-time drivers,because of his part-time status.Based on the above-stated facts, the RegionalDirector recommended sustaining the challenge toWilliam Witherow's ballot on the grounds that,although he shared a limited community of interestwith the other employees, it was manifest that heI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: two for and two against thePetitioner; there were two challenged ballots.2 The challenge to the ballot of Keith Cannon is not before us in thisproceeding. The Regional Director for Region 19 issued a complaint in Case19-CA-9075 alleging that Cannon was discharged in violation of Sec.8(a)(l) and (3) of the Act. Consequently, the Regional Director found that229 NLRB No. 64enjoyed a special status which allied his interests withthose of management.While we agree with the recommendation of theRegional Director, we do so for different reasons.Contrary to the Regional Director, we do not findthe above facts support a finding that WilliamWitherow enjoys a special status with respect to job-related benefits or privileges. Rather, in our view, hehas a community of interest separate from that of hisfellow employees and, therefore, we shall excludehim from the unit on that basis.Several factors, all of which have been carefullyconsidered, lead us to the conclusion that we havereached herein. It is clear from the foregoing thatMarvin Witherow, the son of William Witherow, thechallenged voter herein, is a sole proprietor who isintimately involved in all phases of his businessenterprise. It is also apparent, in view of therelatively small size of the unit, that the absence of adriver, for whatever reason, could operate as acritical impediment to the success of the Employer'sbusiness. The risk that such a problem will effect theEmployer's operations herein is substantially lessbecause of the availability of William Witherow todrive for the Employer whenever the circumstancesrequire his assistance. A final factor warrantingconsideration is that when William Witherow isworking the ratio of relatives to nonrelatives workingfor the Employer is high. Thus, if William Witherowis included in the unit, the Witherow family wouldhave considerable potential to influence the otheremployees with respect to whether they wish to berepresented for collective-bargaining purposes.Under these circumstances and in view of thefamilial bond existing between father and son herein,we are of the opinion that William Witherow wouldhave a greater affinity with the interests of manage-ment than he would with the interests of his fellowemployees. It would contradict human experience tocontend that the relationship between William andMarvin Witherow is merely that of Employer andpart-time employee. While this relationship may notalways result in easily identifiable special privilegesor working conditions, it establishes an area ofinterest not shared by the other employees.3Accord-ingly, as William Witherow does not have a sufficientcommunity of interest with the other employees, weresolution of the issues raised by the above-mentioned complaint would bedispositive of Cannon's eligibility and, since his ballot is determinative, hedirected that further investigation of Cannon's challenge be consolidated forhearing with the complaint in Case 19-CA-9075. No exception has beenfiled with regard to the Regional Director's disposition of the ballot cast byCannon.3 See ParisoffDrive-In Market, Inc., 201 NLRB 813, 814 (1973).412 agree with the Regional Director's recommendationthat the challenge to his ballot be sustained.4DIRECTIONIt is hereby ordered that the ballot of WilliamWitherow remain unopened and uncounted. In viewof the fact that the ballot cast by Keith Cannon isdeterminative of the election held herein, we order4 See N. LR.B. v. Caravelle Wood Products, Inc., 504 F.2d 1181 (C.A. 7.1974), enfg. 200 NLRB 855 (1972), wherein the court indicated that theBoard may, under a community-of-interest standard, exclude employeesfrom a unit on the basis of family relationship, provided appropriate factual413that it be remanded to the Regional Director forRegion 19 for the purpose of arranging a consolidat-ed hearing with Case 19-CA-9075, as indicated inthe Regional Director's report on challenged ballotsand as ordered by him in his order consolidatingcases and notice of consolidated hearing on com-plaint and challenged ballot.findings support the Board's conclusion. Similarly, the court pointed outthat under this test it was not necessary to prove that the employee inquestion received special job-related benefits.MARVIN WITHEROW TRUCKING